Citation Nr: 0208378	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from October 1962 to October 
1966.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  In accordance with the Veterans Claims Assistance Act of 
2000, relevant evidence necessary for an equitable resolution 
of the issue on appeal has been obtained by the RO, and the 
veteran has been notified of the evidence necessary to 
substantiate his claim.

2.  An August 1995 rating decision denied service connection 
for residuals of a back injury.

3.  The evidence associated with the claims file subsequent 
to the August 1995 rating decision is not cumulative or 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered in order to fairly decide the 
merits of the veteran's claim.

4.  Competent evidence establishes that the veteran's current 
back disability was first manifested during active service.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision that denied service 
connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2.  The evidence associated with the claims file subsequent 
to the August 1995 rating decision is new and material, and 
the requirements to reopen the claim for entitlement to 
service connection for residuals of a back injury have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107(a), 5108 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159); 
38 C.F.R. § 3.156(a) (2002).

3.  The veteran has residuals from a back injury which was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159); 38 C.F.R. §§ 3.102, 3.303 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he injured his back during service, 
causing his current back disorder.  The record reveals that 
the original claim for service connection was denied by the 
RO in August 1995, on the basis that there was no evidence 
that the veteran's back disorder was incurred in or 
aggravated by active service.  The evidence considered at the 
time included some service medical records, as well as 
private and VA treatment records.  The veteran was notified 
of the RO's decision and did not appeal it in a timely 
manner, so the decision became final.  See 38 U.S.C.A. § 7105 
(c).

The veteran requested that his claim be reopened in April 
1999.  In a November 1999 rating decision, the RO declined to 
reopen the claim, stating that the veteran had not submitted 
any evidence, other than his own statement, of service 
incurrence of a back injury.  The veteran received notice of 
the decision and timely appealed it to the Board.

Following the November 1999 rating decision, additional 
evidence was associated with the claims file, namely updated 
VA treatment records documenting the veteran's current back 
problems and a September 2000 written statement from the 
veteran's former father-in-law.  In the statement, this 
individual indicated that he knew the veteran at the time of 
his injury (and still maintains a relationship with him), 
that he went to visit him while he was hospitalized for his 
injury during service, and that that the veteran has 
consistently complained of back problems since the date of 
the injury.

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim, 
specifically the September 2000 statement from his former 
father-in-law, is both new and material.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The information 
contained in the statement documents that this individual 
witnessed the veteran's hospitalization at a base facility to 
treat a back injury sustained during his period of service.  
The Board notes that this type of evidence was not available 
at the time of prior decisions in this matter, and observes 
that the record reflects that certain of the veteran's 
service medical records have been deemed to be missing, in no 
small part because of the loss of the original claims file by 
VA.  The Board therefore considers the statement to be new 
evidence.  The Board is also of the opinion that this 
information is material to the case.  At the time of the 
August 1995 rating decision, there was little to no evidence 
to support the occurrence of an in-service event causing 
injury to the veteran.  This statement, however, affording 
the veteran all reasonable doubt in light of his missing 
service medical records, documents treatment for a back 
injury in service.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Smith v. West, 12 Vet. App. 312, 314 (1999); Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board therefore finds that the September 2000 statement 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim, and as such, 
the claim for service connection must be reopened for full 
review in light of this information.  See 38 C.F.R. § 
3.156(a).  

Regarding the case on its merits, the Board finds that this 
claim should be service-connected.  Service connection will 
be granted if it is shown that a veteran has a disability 
resulting from an injury or disease incurred in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in active service.  38 U.S.C.A. §§ 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002); see 
also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  An in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service or 
during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

In the instant case, the Board observes that the original 
claims folder was lost by VA personnel, and therefore that 
certain of the veteran's service medical records are missing 
and cannot be recovered.  One service medical record that 
remains, the veteran's August 1966 discharge examination 
report, specifically contains a notation by the examining 
physician of recurrent low back strain, mild, not 
disqualifying.  Additionally, the veteran has testified that 
during service, he fell six feet off of a plane wing and 
landed on the ground on his back, rendering him unconscious.  
He has further stated that he was immediately hospitalized on 
base, had to remain there for a week for treatment, and left 
with prescription medication.  The veteran's former father-
in-law has also stated that he witnessed the existence of the 
veteran's back injury during service, as he visited him at 
the base hospital at the time of his injury.  As such, the 
Board finds that there is competent evidence of record 
supporting service incurrence of a back injury.

Additionally, the veteran, his wife and his former father-in-
law have all presented evidence that the veteran has 
experienced ongoing back pain and problems since the time of 
his service injury.  The record also contains several years 
of VA and private treatment records establishing a history of 
complaints, symptomatology and treatment for back problems.  
Further, current treatment records, including x-ray and 
magnetic resonance imaging test results, contain diagnoses 
representative of various degenerative changes in the 
veteran's lumbar spine.  Accordingly, the Board finds that 
there is competent evidence of record supporting continuity 
of symptomatology after service and current diagnoses of back 
disabilities.

When a veteran's service medical records are not available, 
VA's duty to assist and the Board's duty to provide reasons 
and bases for its findings and conclusions, as well as its 
duty to carefully consider the benefit of the doubt rule, are 
heightened.  See Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  In resolving the ultimate issue, the Board 
must be mindful of the doctrine of reasonable doubt.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In the 
instant case, the Board finds that, affording all reasonable 
doubt in the veteran's favor, the evidence supports the claim 
for service connection.


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for residuals of a 
back injury is reopened.

Service connection for residuals of a back injury is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

